Order entered December 13, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01053-CR

                        CARLOS EDUARDO SANCHEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-00735-R

                                         ORDER
        The reporter’s record was due October 1, 2019. After we notified court reporter Debi

Harris that the reporter’s record was past due, appellate counsel informed the Court that in

addition to Ms. Harris, court reporter Yolanda Atkins was responsible for portions of the

reporter’s record. After the Court granted several extensions, the record was due November 18,

2019.

        That same day, Ms. Atkins filed a letter stating that because she had not received

payment from appellate counsel, the reporter’s record would not be filed. We notified counsel

and instructed him to file proof he had paid or made arrangements to pay for the record. By

letter dated December 1, 2019, counsel informed the Court he paid Ms. Harris in full in late

September for her portions of the record and that on October 3, 2019, he sent a $540 check
payable to Ms. Atkins for her portion of the record; that check was mailed to Ms. Harris.

Counsel stated he then emailed Ms. Atkins to make her aware he had mailed the check to Ms.

Harris. Counsel further stated Ms. Harris said she gave the check to Ms. Atkins but Ms. Atkins

denied having received the check.

         Because the reporter’s record has not yet been filed, this appeal cannot proceed. We

 ORDER the trial court to hold a hearing to which Debi Harris and Yolanda Atkins are present

 and to make findings regarding whether appellant has paid or made arrangements to pay for

 the reporter’s record and when the reporter’s record will be filed.

         We ORDER the trial court to transmit a supplemental record containing its written

 findings of fact, any supporting documentation, and any orders to this Court regarding the

 reporter’s record within TWENTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

Presiding Judge, 265th District Court; to court reporter Debi Harris; to court reporter Yolanda

Atkins; and to all counsel for all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental record containing the trial court’s findings

of fact or when the Court otherwise deems it appropriate to reinstate the appeal.




                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE